SANDY METZGER,                              )
                                            )
              Petitioner-Respondent,        )
                                            )
v.                                          )       No. SD34014
                                            )       Filed: 3-15-16
CHARLES FRANKLIN,                           )
                                            )
              Respondent-Appellant.         )

           APPEAL FROM THE CIRCUIT COURT OF BUTLER COUNTY

                   Honorable John H. Shock, Associate Circuit Judge

AFFIRMED IN PART, REVERSED IN PART AND REMANDED

       Charles Franklin (Father) appeals from a judgment increasing the amount of child

support that he pays to Sandy Metzger (Mother). See § 452.340; Rule 88.01, Form 14.1

Presenting three points on appeal, Father contends the trial court erred in increasing his

child support obligation because: (1) the amount of income imputed to him was too high

as “there was no showing that [he] previously had the opportunity nor would he in the

future have the opportunity to earn the amount of income imputed to him”; (2) the court

failed to consider the enumerated factors under § 452.340 and make appropriate findings;


       1
          All references to statutes are to RSMo Cum. Supp. (2014). All references to
rules and Form 14 are to Missouri Court Rules (2015).
and (3) the court included Father’s “Training Readjustment Allowance (TRA)” benefits

in determining gross income when the benefits should have been excluded. Because

Father’s first point concerning the amount of income imputed to him has merit, we

reverse and remand for further proceedings consistent with this opinion. In all other

respects, we affirm.

       Our review in this court-tried case is governed by Rule 84.13(d), and “we must

affirm the trial court’s judgment unless it is not supported by substantial evidence, is

against the weight of the evidence, or erroneously declares or applies the law.” In re

Marriage of Adams, 414 S.W.3d 29, 32 (Mo. App. 2013). In addition, “[a]n award of

child support is within the sound discretion of the trial court.” Lokeman v. Flattery, 146
S.W.3d 422, 429 (Mo. App. 2004). We will not disturb the award unless there is a

manifest abuse of that discretion or that the evidence is palpably insufficient to support it.

Id.; see In re Marriage of McDaniel, 419 S.W.3d 828, 834 (Mo. App. 2013).

       This Court views the evidence in the light most favorable to the judgment and

defers to the trial court regarding credibility determinations and assigning weight to

witness testimony. Id. The trial court is free to believe all, none, or part of the testimony

of any witness. In re Marriage of Miller, 467 S.W.3d 300, 301-02 (Mo. App. 2015).

Further, Rule 73.01(c) requires a party who requests specific findings to do so on the

record before introduction of evidence. Id.; In re Marriage of Geske, 421 S.W.3d 490,

497 (Mo. App. 2013). “All fact issues upon which no specific findings are made shall be

considered as having been found in accordance with the result reached.” Rule 73.01(c);

Adams, 414 S.W.3d at 33. The following facts have been prepared in accordance with

these principles.



                                              2
       Father married Mother in 2005 and, within a few years, adopted her two

daughters: Daniale and Katlynn (referred to collectively hereinafter as the children). In

October 2009, when the children were ages 14 and 12 respectively, the parties divorced.

The judgment awarded sole physical custody of the children to Mother, subject to

Father’s visitation, and ordered him to pay $700 a month child support. In 2012, a

judgment of modification reduced Father’s support obligation to $350 after a finding that

Daniale was emancipated. The judgment also approved Mother’s relocation request to

move with the children to Herrin, Illinois.

       In May 2014, Mother filed a motion to modify support. Mother requested that

Father’s support obligation be increased, inter alia, to pay a share of college expenses for

Katlynn, then 19.2

       In August 2014, Father lost his job of 13 years when his employer, Nordyne,

relocated to Mexico. Soon thereafter, Father filed a cross motion to modify support,

requesting that his support obligation be decreased due to his job loss.

       On March 20, 2015, the trial court held a hearing on both motions to modify.

Neither party requested specific findings of fact. Mother and Father testified, and each

submitted a Form 14. Father also introduced into evidence his Income and Expense

Statement, Exhibit B, which showed an annual gross income of $46,890 in 2013, the

highest amount of gross income Father earned in the three years shown.3


       2
          Since Mother’s relocation in 2012, Katlynn had not had any overnight visitation
with Father. Mother also requested that she be entitled to a 14% overnight credit and a
20% increase in support. Father, on the other hand, responded that he has communicated
his desire for Katlynn’s overnight visitation on numerous occasions, but Mother has not
encouraged it.
       3
         The total annual gross income for 2014 was left blank. The total for 2012 was
$46,491 and for 2011 was $42,671.
                                              3
       Father testified that on August 7, 2014, his last day at Nordyne, he received a

severance package that was to compensate him for an additional eight and a half months.

The total gross amount was around $33,000. Because there were fewer opportunities in

his field of work, Father also enrolled in a Trade Adjustment Assistance (TAA) program,

which is a federal program that assists workers who have lost their jobs as a result of

foreign trade by offering retraining programs.4 As part of Father’s program, he receives

$320 a week in what he described as “unemployment/TRA benefits” while attending

college for retraining.5 Father started his retraining program in January 2015 and plans to

graduate in May 2016. Father testified that he must be enrolled in college full-time and

would be ineligible for the program if he became employed. Father is retraining for

medical coding and billing positions because of the number of jobs available. Starting

pay in this area is between $18 and $19 an hour, which at most results in an annual gross

income of $39,520.

       Mother testified that she earns $57,000 per year, and her husband earns an

average of $110,000. Katlynn also works part-time and earns an average income of $150

per week. She does not qualify for grants due to the income earned by Mother and her

husband, and Katlynn has not applied for any student loans.

       With respect to Mother’s motion to increase support, the court denied the motion.

The court specifically found that Father “does not have the financial ability, at the present

       4
         “The TAA provides tuition and some of the incidental costs to retrain workers
who have been laid off as a result of international competition.” Creps v. Idaho Dept. of
Labor, 238 P.3d 1284, 1286 (Idaho 2010); 19 U.S.C. § 2296.
       5
          When Father was asked if he was receiving $320 a week through
unemployment, Father responded “Yes and no” and explained that he “had to draw
unemployment for a period of time. And then when I started going to school, it switched
over and now they call it T.R.A. benefits.”


                                             4
time, to pay a proportionate share of the college expenses[.]” The court, however, also

denied Father’s counter motion to reduce support. Rejecting both parties’ Form 14s, the

court created its own Form 14. The court increased Father’s support from $350 to $479

per month, commencing June 1, 2015. The increased sum is the presumed amount of

child support based on an annual gross income that the court imputed to Father of

$55,514. The court arrived at that figure by considering all the income Father received

during the year leading up to the March 2015 hearing. This included Father’s salary, his

severance and the TRA benefits.

       After the court denied Father’s motion for reconsideration and/or new trial, Father

filed this appeal. Additional facts will be included below as we address Father’s three

points of error. For ease of analysis, we will address these points out of order.

                                           Point 3

       Father’s third point argues that the trial court abused its discretion “in its inclusion

of TRA benefits because they are excluded from ‘gross income’ for Form 14 purposes

under the category of ‘public assistance benefits having eligibility based on income[.]’”

We disagree.

       The Directions for Form 14, Line 1 define “gross income” and provide in

pertinent part:

       “Gross income” includes, but is not limited to, salaries, wages,
       commissions, dividends, severance pay, pensions, interest, trust income,
       annuities, partnership distributions, social security benefits, retirement
       benefits, workers’ compensation benefits, unemployment compensation
       benefits, disability insurance benefits, social security disability benefits
       (SSD) due to a parent’s disability, veterans’ disability benefits and
       military allowances for subsistence and quarters.
       ….
       Excluded from “gross income” is temporary assistance for needy
       families (TANF) payments, Medicaid benefits, supplemental security
       income (SSI) benefits, social security disability (SSD) benefits received on

                                              5
       behalf of a child, food stamps, general assistance benefits, other public
       assistance benefits having eligibility based on income, and child support
       received for children not the subject of this proceeding.

Form 14, Line 1, Gross income (emphasis added).

       Here, Father only generally argues that his TRA benefits fall into the category of

“public assistance benefits having eligibility based on income,” but cites no direct

authority that the TRA benefits belong in that category. We are instead persuaded that

“TRA benefits [are] a supplement to state unemployment benefits.” Smotherson v. Div.

of Employment Sec., 265 S.W.3d 359, 360 (Mo. App. 2008) (“[a]s a result Chapter 288

of the Missouri Employment Security law applies to claims for TRA benefits”); see

Creps v. Idaho Dept. of Labor, 238 P.3d 1284, 1287 n.1 (Idaho 2010) (“Trade

Readjustment Assistance (TRA) benefits function essentially as an extension of state

unemployment compensation benefits”).         Unemployment compensation benefits are

specifically included in gross income. See Form 14, Line 1, Gross income; see, e.g.,

Honderick v. Honderick, 984 S.W.2d 205, 213 (Mo. App. 1999). We also note that

Father similarly described his own benefits as “unemployment/TRA benefits.” As such,

the trial court properly included Father’s TRA benefits in its Form 14 calculations.

Therefore, Point 3 is denied.

                                          Point 1

       Father’s first point contends the trial court abused its discretion in imputing to

him a gross annual income of $55,514 because “there was no showing that [he]

previously had the opportunity nor would he in the future have the opportunity to earn the

amount of income imputed to him.” The following facts are relevant to this point.

       The trial court explained its calculations as follows:



                                             6
      [Father’s] gross income from March 20, 2014 to March 20, 2015 (the date
      of the hearing on the Motions to Modify) was $55,514.12. He received 10
      salary payments of $1,937.56 each from 3/20/14 through 8/7/14. He
      received severance pay in the amount of $32,938.52. He received 10
      payments of $320 each from 1/15/15 through 3/20/15. The gross income
      of $55,514.12 divided into the 12 month period yields $4,626.18 per
      month.6

      It is well settled that a trial court may impute gross income “[i]f a parent is

unemployed or found to be underemployed[.]”           Form 14, Line 1, Gross income.

“Imputed Income” is addressed in Comment H to Form 14 and provides:

      H. COMMENT: Imputed Income: When determining whether to include
      imputed income and, if so, the amount to include in a parent’s “gross
      income,” a court or administrative agency shall consider all relevant
      factors, including:

      (1) The parent’s probable earnings based on the parent’s work history
          during the three years, or such time period as may be appropriate,
          immediately before the beginning of the proceeding and during any
          other relevant time periods;

      (2) The parent’s occupational qualifications;

      (3) The parent’s employment potential;

      (4) The available job opportunities in the community; and




      6
          These calculations work out as follows:

      Salary:       $1,937.56 x 10 = $19,375.60
      Severance:                      32,938.52
      TRA benefits:      $320 x 10 = 3,200.00
                                     $55,514.12 ÷ 12 = $4,626.18 a month.

On the court’s Form 14, the court added Father’s imputed monthly income above to
Mother’s monthly income, and based on that total, arrived at the presumed monthly
support obligation on the appropriate schedule. After adding a $50 increase in health
insurance and providing a 9% adjustment in overnight visitation in Father’s favor, the
court arrived at Father’s presumed monthly support obligation of $479. Father does not
challenge any other calculation except the amount of gross income imputed to him.

                                            7
       (5) Whether the parent is custodian of a child whose condition or
           circumstances make it appropriate that the parent not be required to
           seek employment outside the home.

Id. (emphasis added). “A parent must have the capacity to earn income which is imputed

to him or her, and an award of child support must be supported by evidence of the

parent’s ability to pay.” Buchholz v. Buchholz, 166 S.W.3d 146, 153 (Mo. App. 2005).

       Factors of particular significance here include: (1) Father’s “probable” earnings

based on an earnings history; (2) his employment potential; and (3) available job

opportunities in the community. With respect to the first factor, “[i]n determining

probable earnings, the trial court may rely on any time period as may be appropriate

under the circumstances.” Cross v. Cross, 318 S.W.3d 187, 192 (Mo. App. 2010). As a

general statement, however, “when one year’s earnings appear to be an anomaly or

aberration, the trial court should not use that year as the sole basis for determining a

parent’s income per Form 14.” Pearcy v. Pearcy, 193 S.W.3d 844, 847 (Mo. App. 2006);

see In re Marriage of Spence, 943 S.W.2d 373, 379-80 (Mo. App. 1997). “The point is

that, whatever income figure is used, this figure must be the most accurate figure of

income expectation.” Pearcy, 193 S.W.3d at 848.

       Father argues that the single year’s income of $55,514, from March 2014 to

March 2015, is an anomaly.7 He maintains that amount is not representative of his past,

present or future income, and therefore is not the most accurate predictor of his income.

We agree. In the past, the most Father had earned was $46,890. In the future, he

anticipates earning no more than $39,520. The record in this case simply does not


       7
          Father points out the August 2014 severance of nearly $33,000 was to
compensate him for an additional eight and a half months, lasting beyond March 2015,
and therefore inflated the amount of income he would have earned at Nordyne in the time
period the court used.
                                           8
support the conclusion that Father’s “probable” earnings are $55,514. See, e.g., Pearcy,
193 S.W.3d at 848 (because the income year the trial court used was abnormally low, that

figure did not represent an accurate indication of wife’s income for both the past and

future, constituting an abuse of discretion); see also Spence, 943 S.W.2d at 379-80

(although husband had earned higher income one year, that amount was not typical and

the trial court did not abuse its discretion in using lower income for Form 14 purposes).

We therefore conclude that the trial court abused its discretion in imputing to Father an

annual gross income of $55,514. Point 1 is granted.

                                          Point 2

       Father’s second point contends the trial court abused its discretion in failing to

consider the enumerated factors under § 452.340 and make appropriate findings.

Because our disposition of Point 1 requires a remand in this case, we need not address

Point 2. It is denied as moot.8

       The judgment is reversed as to the child support award based on the amount of

income imputed to Father, and the case is remanded for further proceedings consistent

with this opinion. In all other respects, the judgment is affirmed.

JEFFREY W. BATES, J. – OPINION AUTHOR

DANIEL E. SCOTT, P.J. – CONCUR

MARY W. SHEFFIELD, C.J. – CONCUR




       8
          Because this case is being remanded, we remind Father that he must properly
request specific factual findings before the trial court is required to make them. See Rule
73.01(c); Geske, 421 S.W.3d at 497.
                                             9